UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant [X] Filed by a party other than the Registrant [ ] Check the appropriate box: [ ] Preliminary Proxy Statement [ ] Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) [X] Definitive Proxy Statement [ ] Definitive Additional Materials [ ] Soliciting Material Pursuant to §240.14a-12 THE STEAK N SHAKE COMPANY (Name of Registrant as Specified in its Charter) n/a (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): [X] No fee required. [ ] Fee computed on table below per Exchange Act Rules 14a-16(i)(1) and 0-11. 1) Titleof each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3)Per unit price or other underlyingvalue of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): 4) Proposed maximum aggregate value of transaction: 5) Total fee paid: [ ] Fee paid previously with preliminary materials. [] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1) Amount Previously Paid: 2)Form, Schedule or Registration Statement No.: 3) Filing Party: 4) Date Filed: Dear Fellow Shareholder: It is my pleasure to invite you to attend the annual meeting of shareholders of the Steak n Shake Company to be held on Friday, March7, 2008, at 1:30 p.m., Indianapolis time, at the Marriott Indianapolis Downtown, 350 West Maryland Street,First Floor, Florida/Illinois Room, Indianapolis, Indiana46225.The accompanying notice explains the matters that will be submitted to a vote of shareholders at the meeting.One of those items is the proposal to elect nine directors to serve until the next annual meeting of shareholders.Your Board urges you to re-elect your Directors by voting the WHITE proxy card today.As always, your vote is very important. The nine nominees named in the accompanying proxy statement are the current members of the Board.You may know that The Lion Fund L.P., a hedge fund and its affiliates, are attempting to install two nominees in opposition to the Board’s slate of nine nominees. As explained in the proxy statement, the results of the activities of the Board’s special committee over the past six months have convinced the Board of Directors that this is not the right time to sell the company or pursue any other strategic transaction.Indeed, your Board believes that, in order to maximize shareholder value over the long-term, the company must pursue an operational turnaround and improve unit economics.We have started that process and are conducting a public, nationwide search for the best candidate to become the next Chief Executive Officer to continue the turnaround. In order to avoid the expense and disruption of this proxy contest, the Board made an offer to the Lion nominees to join an expanded slate of eleven nominees that would have the full support of the Board.The Lion nominees rejected that offer.The Board believes that the rejection of that offer and the January23, 2008 letter in which Lion disclosed plans to conduct another disruptive proxy contest seeking to replace a majority of the directors, reveals an intent to acquire control of the company (without the payment of any premium to shareholders) and pursue a short-term agenda that is not in the best interests of all shareholders. YOUR BOARD URGES YOU TO NOT SIGN ANY PROXY CARDS SENT TO YOU BY LION OR ITS AFFILIATES.IF YOU HAVE PREVIOUSLY SIGNED A PROXY CARD SENT TO YOU BY LION OR ITS AFFILIATES, YOU CAN REVOKE IT BY SIGNING, DATING AND MAILING THE ENCLOSED WHITEPROXY CARD IN THE ENVELOPE PROVIDED. Please review the accompanying proxy statement carefully and the enclosed instruction card accompanying the WHITE proxy card for specific voting instructions. Thank you for your support. Sincerely, Alan B. Gilman Chairman, Interim President and Chief Executive Officer 2 THE STEAK N SHAKE COMPANY NOTICE OF ANNUAL MEETING OF SHAREHOLDERS TO BE HELD MARCH 7, 2008 TO THE SHAREHOLDERS OF THE STEAK N SHAKE COMPANY The annual meeting of shareholders of The Steak n Shake Company (the “Company”) will be held at the Marriott Indianapolis Downtown, 350 West Maryland Street, First Floor, Florida/Illinois Room, Indianapolis,
